The Board granted claimant’s motion to reopen her case for the purpose of determining if there had been compliance with the procedural safeguards set forth in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). Finding no substantial procedural violations, the Board adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits because her employment was terminated due to misconduct. Upon reviewing the record, we agree with the Board that there were no substantial procedural violations. In any event, there is substantial evidence in the record supporting the Board’s conclusion that claimant lost her job due to misconduct.
White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.